*149OPINION OF THE COURT
Per Curiam.
Respondent Nikia L. Way was admitted to the practice of law in the State of New York by the Second Judicial Department on February 25, 2009.* At all times relevant to this proceeding, respondent has maintained business addresses within the First Judicial Department.
The Departmental Disciplinary Committee seeks an order, pursuant to Rules of the Appellate Division, First Department (22 NYCRR) § 603.4 (g), disbarring respondent from the practice of law, on the ground that she has been suspended under 22 NYCRR 603.4 (e) (1) (i) (100 AD3d 40 [2012]) and has not appeared or applied in writing to the Committee or this Court for a hearing or reinstatement for more than six months from the date of the order of suspension.
On October 12, 2012, the Committee served respondent with a notice of entry of this Court’s October 11, 2012 order of suspension by mailing same to her home address by first-class mail and certified mail return receipt requested. The Committee’s notice of motion seeking respondent’s interim suspension contained the following notice:
“PLEASE TAKE FURTHER NOTICE, that pursuant to 22 NYCRR 603.4 (g), an attorney who is suspended and who has not appeared, or applied in writing to the Committee or this Court for a hearing or reinstatement, for six months from the date of the order of suspension, may be disbarred without further notice.”
More than six months have elapsed since the date of this Court’s October 11, 2012 order of suspension, and respondent has failed to seek a hearing or reinstatement. As such, disbarment is warranted (Matter of Reis, 105 AD3d 62 [1st Dept 2013]; Matter of Claffey, 99 AD3d 201 [1st Dept 2012]; Matter of Millstone, 98 AD3d 329 [1st Dept 2012]; Matter of Burke, 62 AD3d 94 [1st Dept 2009]).
Accordingly, the Committee’s motion to disbar respondent, pursuant to 22 NYCRR 603.4 (g), should be granted and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.
*150Acosta, J.E, Renwick, DeGrasse, Freedman and. Richter, JJ., concur.
Respondent disbarred, and her name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof.

 Respondent, pro se, has not appeared in this proceeding.